UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4915



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NATHANIEL LAUTHA HARRIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-03-216)


Submitted:   May 19, 2004                     Decided:   June 1, 2004


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Lisa Blue Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nathaniel Lautha Harris pled guilty to possession of a

firearm   by   a   convicted    felon,     in   violation   of   18   U.S.C.

§§ 922(g)(1), 924(e) (2000).       The district court sentenced Harris

to eighty-six months imprisonment followed by three years of

supervised release.     Harris appeals his conviction and sentence.

Counsel has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), raising one issue but stating that, in his

view, there are no meritorious grounds for appeal.           In his pro se

supplemental brief, Harris raises one issue.         Finding no error, we

affirm.

          Counsel challenges the eighty-six month sentence imposed

by the district court.         Our review reflects that the guideline

range was correctly calculated.      Furthermore, because the sentence

is within the properly calculated guideline range and the statutory

maximum penalty for the offense, we have no authority to review the

district court’s imposition of this specific sentence.                United

States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

          In his supplemental pro se brief, Harris challenges the

district court’s subject matter jurisdiction. Specifically, Harris

claims that the North Carolina Felony Firearms Act, N.C. Gen. Stat.

§ 14-415.1(a) (Supp. 1998), allows a convicted felon to possess a

firearm within his home.        However, because the statute does not

confer an unrestricted right to possess firearms, and because


                                   - 2 -
Harris’ civil rights had not been restored at the time of his

offense (and, apparently, still have not been restored), Harris is

prohibited, under federal law, from firearms ownership.     Caron v.

United States, 524 U.S. 308, 314 (1998).

            As required by Anders, we have examined the entire record

and find no meritorious issues for appeal.      Accordingly, we deny

counsel’s motion to withdraw and affirm Harris’ conviction and

sentence.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel's motion must state that a

copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                - 3 -